Citation Nr: 0835824	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-00 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1955 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and Board remand.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

A remand is required to provide the veteran with a hearing 
before the Board.  In December 2007, the Board remanded the 
veteran's claim for a hearing.  In August 2008 statement, the 
veteran indicated that he would attend the scheduled 
September 9, 2008 hearing at the RO.  However, a September 4, 
2008 VA report of contact indicates that the veteran 
contacted the RO to provide notice that he was not able to 
attend the September 9, 2008 Board hearing because his doctor 
told him that his high blood pressure would prevent him from 
successfully getting to Cleveland.  The veteran requested 
that his hearing before the Board be rescheduled.  The Board 
construes the aforementioned report of contact as a motion 
for a new hearing date, and finds that good cause is shown 
for his failure to report.  See 38 C.F.R. § 20.704(d) (2007).  
As such, this case needs to be returned to the RO so that a 
Board hearing may be rescheduled.

Accordingly, the case is remanded for the following action:

The RO must contact the veteran to clarify 
what type of hearing he requested, to 
include a Travel Board hearing at 


the RO, or a videoconference hearing.  The 
RO must place the veteran's name on the 
docket for such hearing before the Board 
at the RO according to the date of his 
request.  The veteran must be provided 
proper notice of the date and time of the 
scheduled hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

